 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:16-MJ-0007-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    DARRELL A. BROWN,
15                      Defendant.
16

17

18          The Defendant having met all conditions of the Deferred Entry of Judgment, the United

19   States hereby moves the Court for an order of dismissal pursuant to Rule 48 of the Federal Rules

20   of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22          Dated: February 13, 2019                      /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
23                                                        Legal Officer
24                                                        Yosemite National Park

25

26
27

28
                                                      1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the above referenced matter, United States v. Brown
 4
     6:16-MJ-0007-JDP, be dismissed, without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      March 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
